Citation Nr: 0632202	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-34 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired mental 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. T. Snyder


INTRODUCTION

The veteran had active service from July 1974 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

In a March 2005 decision, the Board determined that the 
veteran submitted new and material evidence, reopened his 
previously denied claim for entitlement to service connection 
for an acquired mental disorder, and remanded the case to the 
RO for additional development.  The RO completed the 
additional development to the extent deemed possible and 
returned the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran asserts that his acquired mental disorder had its 
inception during his brief tour of active service.  
Specifically, he claims he was constantly harassed, and even 
assaulted, by his superior noncommissioned officer, who 
encouraged the veteran's fellow troops to harass and beat him 
as well.  The veteran asserts that, on one occasion, a 
blanket was thrown over him, he was beaten, and that he 
injured his knee during the incident.  He was told to tell 
medical authorities that he tripped in the barracks and was 
threatened with further harm if he did not.  As a result, the 
veteran asserts, after he was returned to his unit following 
treatment for his knee, he experienced a breakdown, with a 
suicide attempt by taking pills.  He reported that he was 
taken to the emergency room, had his stomach pumped, and 
spent the night in the hospital.

The evidence associated with the claims file reflects that, 
beginning in 1976, the veteran has had numerous 
hospitalizations due to his mental disorder.  The various 
reports of his treatment reflect that he related a traumatic 
childhood, which included an incident where he suffered burns 
over most of his body.  That incident required several 
surgeries and skin grafts which left him permanently 
disfigured physically and mentally traumatized.  As a result 
of the burn scar residuals, the veteran related that he was 
teased and picked on in school because he was different.  He 
also sustained an accidental gunshot wound to his stomach 
prior to his enlistment that required surgery.  Further, he 
grew up in a dysfunctional family environment, where he felt 
unloved and rejected, especially by his father.  One 
narrative summary reflects that the veteran had been an 
alcohol abuser since age 17, and he informed his providers 
that he had been anxious all of his life.  He did not 
disclose any of his mental health history during his physical 
examination prior to enlistment.

The evidence which the Board found new and material was a 
February 2002 VA treatment note, where a psychiatrist opined 
that the veteran had a borderline personality disorder which 
was present when he entered the military, and that the rigors 
of boot camp caused an exacerbation in that psychiatric 
condition.  The examiner at the post-remand March 2006 fee-
basis examination rendered Axis I diagnoses of post-traumatic 
stress disorder (PTSD), service related, history of alcohol 
abuse, and mood disorder.  The evidence of record suggests 
that both the psychiatrist in February 2002 and the examiner 
at the 2006 examination accepted the veteran's reported 
history of his in-service experiences at face value.  The 
Board, however, notes that the voluminous evidence of record 
renders the veteran's report suspect, to say the least.

The service medical records confirm the veteran's knee injury 
and subsequent surgery as treatment.  His service records 
also reflect that, at the time of his injury, he was pending 
administrative discharge due to his negative attitude towards 
military service, but the knee injury and the treatment for 
it delayed the discharge action.  While hospitalized for 
treatment of his knee, he was referred for a mental 
evaluation.  A December 1974 psychiatric evaluation diagnosed 
him with an immature personality, and the examiner opined 
that his behavior reflected a long-standing, deeply ingrained 
personality disorder.

The medical reports reflect that the veteran reported that he 
injured his knee when he tripped over a footlocker in the 
barracks.  Physical examination associated with his admission 
for knee surgery revealed no findings which would have 
indicated prior violence.  He consistently reported the 
circumstances of falling over the footlocker as the source of 
his injury throughout the intervening years in private 
treatment records, until the current iteration of his claim.  
Despite numerous opportunities to relate the claimed in-
service beating and harassment, it was not until recently 
that the veteran claimed that he was the victim of harassment 
and assault.  The veteran had no difficulty reporting being 
teased as a child in the post service reports, however.

Although the examiner at the 2006 examination noted that the 
claims file was reviewed, the report reflects no comment or 
assessment of the significant evidence, to include the 
February 2002 VA treatment note, that the veteran manifested 
psychiatric symptomatology prior to his entry into active 
service.  The private post-service in-patient treatment 
records of the 1970s and 1980s reflect the veteran's report 
of his disturbed childhood and his self-destructive behavior.  
Reports from the 1990s note the veteran was treated for 
hyperactivity as a child.  Further, except for one brief 
comment to the effect that the veteran partially blamed his 
military service for his mental state, these reports noted 
the veteran's active service but drew no causal relationship 
between his active service and his mental symptomatology.  

While the examiner in 2006 diagnosed PTSD, in the absence of 
a verified stressor, such a diagnosis cannot be sustained.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).  Here, there is 
nothing in the record to corroborate the veteran's current 
recitation of assault in service.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996) (The veteran's testimony alone 
cannot establish the occurrence of a non-combat stressor); 
see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an 
opinion by a medical health professional based on post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor).  

Additionally, while the 2002 VA report noted a preexisting 
personality disorder was aggravated by basic training, a 
personality disorder is not a disability for which 
compensation can be established.  38 C.F.R. § 3.303(c).  
Further, that opinion was also based on the veteran's 
reported harassment and abuse in service.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306 (2006). Aggravation will be found 
only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability. 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a).

Thus, the question still remains whether the veteran suffers 
from a current psychiatric disability that is related to 
service.  In service, the veteran was noted with an immature 
personality disorder manifested by a feeling of rejection by 
his family and depression which existed prior to service.  
Through the years has been diagnosed with multiple disorders, 
including dependent personality, borderline personality, 
adjustment disorder with mixed features, adjustment disorder 
with depressed mood, and depressive disorder.  

In light of the state of the evidence of record, a medical 
opinion is still needed on the question of whether the 
veteran has a current psychiatric disorder (as opposed to a 
personality disorder) which was caused or aggravated by 
service based on the competent evidence of record and not 
based on an unsubstantiated history provided by the veteran.  
In this regard, the Board finds the reports of in-service 
beatings and suicide attempt not credible in light of the 
record as a whole.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to (substantiate 
his claim for service connection/an increased rating), but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  This procedural deficiency can 
be cured while the case is on remand.

Ongoing medical records regarding treatment for all 
conditions on appeal should also be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for a psychiatric 
disorder since December 2005, including 
from the VA medical center in Albany, New 
York.  After securing any necessary 
release, the RO should obtain these 
records.

3.  After the above is completed, the RO 
should schedule another VA examination by 
a psychiatrist.  The claims file must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
opinions should be fully explained and the 
basis for them set forth for the record.  
If the examiner is unable to render the 
requested opinions except on the basis of 
conjecture or speculation, that should be 
clearly stated for the record.  Following 
file review and examination of the 
veteran, the examiner should provide the 
following opinions:

a.  Applying accepted medical principles, 
does the medical evidence of record show 
that the veteran clearly and unmistakably 
manifested a mental disorder prior to his 
entry into active service?

b.  If so, was there an increase in the 
severity of the underlying disorder beyond 
the normal progress of the disorder during 
his active service?

c.  If the veteran did not have a 
preexisting mental disorder upon entrance 
on active duty, does the veteran suffer 
from a current psychiatric disorder (as 
opposed to a personality disorder which is 
not a disability for VA purposes) which is 
as likely as not (50 percent probability 
or greater) related to his active service.  
In this regard, the veteran's claimed 
beatings and suicide attempt in service 
are not verified stressors.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


